Exhibit 10.35

 

STANDARD FORM LEASE

 

1.             Basic Provisions

 

1.1          Parties: This Lease, executed in duplicate at Sunnyvale,
California, on July 19, 2010, by and between Mission West Properties, L.PI., a
Delaware limited partnership, and Mosys, Inc., a Delaware corporation,
hereinafter called respectively Lessor and Lessee, without regard to number or
gender.

 

1.2          Letting: Lessor hereby leases to Lessee, and Lessee hires from
Lessor, the Premises, for the term, at the rental and upon all the terms and
conditions set forth herein.

 

1.3          Use: Lessee may use the Premises for the purpose of conducting
therein office, research and development, light manufacturing, and warehouse
activities, and any other legal activity.

 

1.4          Premises: The real property with appurtenances as shown on
Exhibit A (the “Premises”) situated in the City of Santa Clara, County of Santa
Clara, State of California, and more particularly described as follows:

 

The Premises are 46,886 square feet of a 64,500 square foot building, including
all improvements thereto as shown on Exhibit A.1 including the right to use up
to 170 unreserved parking spaces.  The address for the Premises is 3301 Olcott
Street, Santa Clara, California 95054.  Lessee’s pro-rata share of the Premises
is 72.69% (46,886/64,500).

 

1.5          Term: The term shall be for One Hundred Twenty (120) months unless
extended pursuant to Section 35 of this Lease (the “Lease Term”), commencing on
the Commencement Date as defined in Section 1.11 and ending One Hundred Twenty
(120) months thereafter.

 

1.6          Rent: Rent shall be payable in monthly installments as follows:

 

 

 

Base Rent*

 

Estimated CAC**

 

Total Rent

 

 

 

 

 

 

 

 

 

Aug 1, 2010-Jul 31, 2011

 

$

49,230

 

$

9,612

 

$

58,842

 

Aug 1, 2011-Jul 31, 2012

 

$

50,707

 

$

9,804

 

$

60,511

 

 

--------------------------------------------------------------------------------

** CAC charges to be adjusted per Common Area Charges Section below.  *Monthly
Base Rent to increase to 103% of prior month’s rent on August 1, 2012 and every
year thereafter during Lease Term.

 

Base rent and CAC as scheduled above shall be payable in advance on or before
the first day of each calendar month during the Lease Term.  The term “Rent,” as
used herein, shall be deemed to be and to mean the base monthly rent and all
other sums required to be paid by Lessee pursuant to the terms of this Lease. 
Rent shall be paid in lawful money of the United States of America, without
offset or deduction, and shall be paid to Lessor at such place or places as may
be designated from time to time by Lessor.  Rent for any period less than a
calendar month shall be a pro rata portion of the monthly installment.  Upon
execution of this Lease, Lessee shall deposit with Lessor the first month’s
rent, including estimated CAC and Security Deposit.

 

1.7          Security Deposit: Lessee shall deposit with Lessor the sum of Fifty
Eight Thousand Dollars ($58,000.00) (the “Security Deposit”).  The Security
Deposit shall be held by Lessor as security for the faithful performance by
Lessee of all of the terms, covenants, and conditions of this Lease applicable
to Lessee.  If Lessee commits a default as provided for herein, including but
not limited to a default with respect to the provisions contained herein
relating to the condition of the Premises, Lessor may (but shall not be required
to) use, apply or retain all or any part of the Security Deposit for the payment
of any amount which Lessor may spend by reason of default by Lessee.  If any
portion of the Security Deposit is so used or applied,

 

--------------------------------------------------------------------------------


 

Lessee shall, within ten days after written demand therefore, deposit cash with
Lessor in an amount sufficient to restore the Security Deposit to its original
amount.  Lessee’s failure to do so shall be a default by Lessee.  Any attempt by
Lessee to transfer or encumber its interest in the Security Deposit shall be
null and void.

 

1.8          Common Area Charges: Lessee shall pay to Lessor, as additional
Rent, an amount equal to Lessee’s pro-rata share of the total common area
charges of the Premises as defined below (the common area charges for the
Premises is referred to herein as (“CAC”)).  Lessee shall pay to Lessor as Rent,
on or before the first day of each calendar month during the Lease Term, subject
to adjustment and reconciliation as provided below, the sum of Nine Thousand Six
Hundred Twelve Dollars ($9,612), said sum representing Lessee’s estimated
monthly payment of Lessee’s percentage share of CAC and includes a fixed monthly
sum of Fourteen Hundred Seven Dollars ($1,407.00) which represents the long term
capital reserve for replacement of existing HVAC units, parking lot, roof and
painting of building exterior (“Capital Reserves”).  It is understood and agreed
that Lessee’s obligation under this paragraph shall be prorated to reflect the
Commencement Date and the end of the Lease Term.

 

Lessee’s estimated monthly payment of CAC payable by Lessee during the calendar
year in which the Lease commences is set forth above.  At or prior to the
commencement of each succeeding calendar year term (or as soon as practical
thereafter), Lessor shall provide Lessee with Lessee’s estimated monthly payment
for CAC which Lessee shall pay to Lessor as Rent.  Within 120 days of the end of
the calendar year and the end of the Lease Term, Lessor shall provide Lessee a
statement of actual CAC incurred including Capital Reserves for the preceding
year or other applicable period in the case of a termination year.  If such
statement shows that Lessee has paid less than its actual percentage, then
Lessee shall on demand pay to Lessor the amount of such deficiency.  If such
statement shows that Lessee has paid more than its actual percentage, then
Lessor shall, at its option, promptly refund such excess to Lessee or credit the
amount thereof to the Rent next becoming due from Lessee.  Lessor reserves the
right to revise any estimate of CAC if the actual or projected CAC show an
increase or decrease in excess of 10% from an earlier estimate for the same
period.  In such event, Lessor shall provide a revised estimate to Lessee,
together with an explanation of the reasons therefore, and Lessee shall revise
its monthly payments accordingly.  Lessor’s and Lessee’s obligation with respect
to adjustments at the end of the Lease Term or earlier expiration of this Lease
shall survive the Lease Term or earlier expiration.

 

As used in this Lease, CAC shall include but is not limited to: (i) items as
specified in Sections 5(b), 6, 16 and 31; (ii) all costs and expenses including
but not limited to supplies, materials, equipment and tools used or required in
connection with the operation and maintenance of the Premises; (iii) licenses,
permits and inspection fees; (iv) all other costs incurred by Lessor in
maintaining and operating the Premises; (v) Capital Reserves replacements and
government regulations imposed on the Premises not related to Lessee’s use and
occupancy of the Premises; and (vi) an amount equal to $.02 per square foot per
month, as compensation for Lessor’s accounting and management services.  Lessee
shall have the right to review the basis and computation analysis used to derive
the CAC applicable to this Lease annually.

 

1.9          Late Charges: Lessee hereby acknowledges that a late payment made
by Lessee to Lessor of Rent and other sums due hereunder will cause Lessor to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain.  Such costs include, but are not limited to,
processing and accounting charges, and late charges, which may be imposed on
Lessor according to the terms of any mortgage or trust deed covering the
Premises.  Accordingly, if any installment of base monthly rent or monthly
estimate of CAC is not received by Lessor or Lessor’s designee within five
business (5) days after such amount is due or if any other Rent or other sum
payable to Lessor is not received by Lessor or Lessor’s designee within five
(5) business days after Lessor delivers a written notice to Lessee, Lessee shall
pay to Lessor a late charge equal to five percent (5%) of such overdue amount. 
The parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of late payments made by
Lessee.  Acceptance of such late charges by Lessor shall in no event constitute
a waiver of Lessee’s default with respect to such overdue amount, nor shall it
prevent Lessor from exercising any of the other rights and remedies granted
hereunder.  Lessor will waive the late charge once in every

 

2

--------------------------------------------------------------------------------


 

12 months if Lessee fails to pay payment before penalty date due to accounting
error, but pays within 5 days of notice from Lessor.

 

1.10        Quiet Enjoyment: Lessor covenants and agrees with Lessee that upon
Lessee paying Rent and performing its covenants and conditions under this Lease,
Lessee shall and may peaceably and quietly have, hold and enjoy the Premises for
the Lease Term, subject, however, to the rights reserved by Lessor hereunder. 
Lessee agree to sign a commercial reasonable SNDA from Lessor’s lender.

 

1.11        Possession: Possession shall be deemed tendered upon signature by
Lessee and Lessor and completion of the Lessee Improvements Lessee Improvements
shall mean the initial improvements made by Lessor and as shown on the floor
plan included as Exhibit A-1 and listed in Exhibit B. The Lease shall commence
on the later of August 31, 2010 or the time of Substantial Completion of the
Lessee Improvements (the “Commencement Date”). Substantial Completion” shall
mean that the City of Santa Clara has signed off the building permit and
completed the final inspection.

 

2.             Lessee Improvements: Lessor, at Lessor’s cost, shall construct
its initial Lessee Improvements to the Premises, using properly licensed
contractors of its own choosing, pursuant to the plans and specifications which
shall be submitted to Lessee in advance for approval.

 

2.1          Acceptance Of Premises And Covenants To Surrender: Lessee accepts
the Premises in an “AS IS” condition and “AS IS” state of repair, subject to
Lessor’s representation that the Premises are in good order and repair, and
comply with all requirements for occupancy as of the Commencement Date.  Lessee
agrees on the last day of the Lease Term, or on the sooner termination of this
Lease, to surrender the Premises to Lessor in Good Condition and Repair.  “Good
Condition and Repair” shall generally mean that the Premises are in the
condition that one would expect the Premises to be in, if throughout the Lease
Term Lessee (i) uses and maintains the Premises in a commercially reasonable
manner and in an accordance with the requirements of this Lease and (ii) makes
all Required Replacements.  “Required Replacements” are the replacements to
worn-out equipment, fixtures, and improvements that a commercially reasonable
owner-user would make.  All of the following shall be in Good Condition and
Repair: (i) the interior walls and floors of all offices and other interior
areas, (ii) all suspended ceilings and any carpeting shall be clean and in good
condition, (iii) all glazing, windows, doors and door closures, plate glass, and
(iv) all electrical systems including light fixtures and ballasts, plumbing, and
temperature control systems.  Lessee, on or before the end of the Lease Term or
sooner termination of this Lease, shall remove all its personal property and
trade fixtures from the Premises, and all such property not so removed shall be
deemed to be abandoned by Lessee.  Lessee shall reimburse Lessor for all
disposition costs incurred by Lessor relative to Lessee’s abandoned property. 
If the Premises are not surrendered at the end of the Lease Term or earlier
termination of this Lease, Lessee shall indemnify Lessor against loss or
liability resulting from any delay caused by Lessee in surrendering the Premises
including, without limitation, any claims made by any succeeding Lessee founded
on such delay

 

3.             Uses Prohibited: Lessee shall not commit, or suffer to be
committed, any waste upon the Premises, or any nuisance, or other act or thing
which may disturb the quiet enjoyment of any other tenant in or around the
buildings in which the subject Premises are located or allow any sale by auction
upon the Premises, or allow the Premises to be used for any improper, immoral,
unlawful or objectionable purpose, or place any loads upon the floor, walls, or
ceiling which may endanger the structure, or use any machinery or apparatus
which will in any manner vibrate or shake the Premises or the building of which
it is a part, or place any harmful liquids in the drainage system of the
building.  No waste materials or refuse shall be dumped upon or permitted to
remain upon any part of the Premises outside of the building proper.  No
materials, supplies, equipment, finished products or semi-finished products, raw
materials or articles of any nature shall be stored upon or permitted to remain
on any portion of the Premises outside of the building structure unless approved
by all required governmental agencies.  Parking spaces used for such purposes
will be deducted from Lessee’s allocation of parking.  Lessee may use Hazardous
Materials approved by the local, state

 

3

--------------------------------------------------------------------------------


 

federal or other applicable governing authority but this does not relieve Lessee
of any of its Lease obligations not to contaminate the Premises and related real
property or violate any Hazardous Materials Laws.  Lessor consents to Lessee’s
use of materials which are incidental to the normal, day-to-day operations of
any office user, such as copier fluids, cleaning materials, etc.

 

4.             Alterations And Additions: Lessee shall not make, or suffer to be
made, any alteration or addition to said Premises, or any part thereof, without
the express, advance written consent of Lessor; any addition or alteration to
said Premises, except movable furniture and trade fixtures, shall become at once
a part of the realty and belong to Lessor at the end of the Lease Term or
earlier termination of this Lease.  Alterations and additions which are not
deemed as Trade Fixtures shall include HVAC systems, lighting systems,
electrical systems, partitioning, carpeting, or any other installation which has
become an integral part of the Premises.  Lessee agrees that it will not proceed
to make such alterations or additions until all required government permits have
been obtained and after having obtained consent from Lessor to do so, until five
(5) days from the receipt of such consent, so that Lessor may post appropriate
notices to avoid any liability to contractors or material suppliers for payment
for Lessee’s improvements.  Lessee shall at all times permit such notices to be
posted and to remain posted until the completion of work.  At the end of the
Lease Term or earlier termination of this Lease, Lessee shall remove and shall
be required to remove its special tenant improvements, all related equipment,
and any additions or alterations installed by Lessee at or during the Lease Term
and Lessee shall return the Premises to the condition that existed before the
installation of the tenant improvements.  Notwithstanding the above, Lessor
agrees to allow any reasonable alterations and improvements and will notify
Lessee at the time of approval of such improvements or alterations are to be
removed at the end of the Lease Term or earlier termination of this Lease.

 

5.             Maintenance Of Premises:

 

(a) Lessee shall at its sole cost and expense keep, repair, and maintain the
interior of the Premises in Good Condition and Repair, including, but not
limited to, the interior walls and floors of all offices and other interior
areas, doors and door closures, all lighting systems, temperature control
systems, and plumbing systems, including any Required Replacements.  Lessee
shall provide interior and exterior window washing as needed.

 

(b) Lessor shall, at Lessee’s expense, keep, repair, and maintain in Good
Condition and Repair including replacements (based on a pro-rata share of
(i) costs based on square footage or (ii) costs directly related to Lessee’s use
of the Premises) the following, which shall be included in the monthly CAC:

 

1. The exterior of the building, any appurtenances and every part thereof,
including but not limited to, glazing, sidewalks, parking areas, electrical
systems, and painting of exterior walls.  The parking lot to receive a finish
coat every five to seven years.

 

2. The HVAC by a service contract with a licensed air conditioning and heating
contractor which contract shall provide for a minimum of quarterly maintenance
of all air conditioning and heating equipment at the Premises including HVAC
repairs or replacements which are either excluded from such service contract or
any existing equipment warranties.

 

3. The landscaping by a landscape contractor to water, maintain, trim and
replace, when necessary, any shrubbery, irrigation parts, and landscaping at the
Premises.

 

4. The roof membrane by a service contract with a licensed reputable roofing
contractor which contract shall provide for a minimum of semi-annual
maintenance, cleaning of storm gutters, drains, removing of debris, and trimming
overhanging trees, repair of the roof and application of a finish coat every
five years to the building at the Premises.

 

5. Exterior pest control.

 

6. Fire monitoring services.

 

7. Parking lot sweeping.

 

4

--------------------------------------------------------------------------------


 

(c) Lessee hereby waives any and all rights to make repairs at the expense of
Lessor as provided in Section 1942 of the Civil Code of the State of California,
and all rights provided for by Section 1941 of said Civil Code.

 

(d) Lessor shall be responsible for the repair of any structural defects in the
Premises including the roof structure (not membrane), exterior walls and
foundation during the Lease Term, as well as any defects in the Lessee
Improvements during the vendor warranty period.

 

6.             Insurance:

 

A) Hazard Insurance: Lessee shall not use, or permit said Premises, or any part
thereof, to be used, for any purpose other than that for which the Premises are
hereby leased; and no use shall be made or permitted to be made of the Premises,
nor acts done, which may cause a cancellation of any insurance policy covering
the Premises, or any part thereof, nor shall Lessee sell or permit to be kept,
used or sold, in or about said Premises, any article which may be prohibited by
a fire and extended coverage insurance policy.  Lessee shall comply with any and
all requirements, pertaining to said Premises, of any insurance organization or
company, necessary for the maintenance of reasonable fire and extended coverage
insurance, covering the Premises.  Lessor shall, at Lessee’s sole cost and
expense, purchase and keep in force All Risk Insurance excluding flood and
earthquake, covering loss or damage to the Premises in an amount equal to the
full replacement cost of the Premises, as determined by Lessor, with proceeds
payable to Lessor.  In the event of a loss per the insurance provisions of this
paragraph, Lessee shall be responsible for deductibles up to a maximum of
$10,000 per occurrence.  Lessee acknowledges that the insurance referenced in
this paragraph does not include coverage for Lessee’s personal property.

 

B) Loss of Rents Insurance: Lessor shall, at Lessee’s sole cost and expense,
purchase and maintain in full force and effect, a policy of rental loss
insurance, in an amount equal to the amount of Rent payable by Lessee commencing
within sixty (60) days of the date of the loss or on the date of loss if
reasonably available for the next ensuing one (1) year, as reasonably determined
by Lessor with proceeds payable to Lessor (“Loss of Rents Insurance”).

 

C) Liability and Property Damage Insurance: Lessee, as a material part of the
consideration to be rendered to Lessor, hereby waives all claims against Lessor
and Lessor’s Agents for damages to goods, wares and merchandise, and all other
personal property in, upon, or about the Premises, and for injuries to persons
in, upon, or about the Premises, from any cause arising at any time, and Lessee
will hold Lessor and Lessor’s Agents exempt and harmless from any damage or
injury to any person, or to the goods, wares, and merchandise and all other
personal property of any person, arising from the use or occupancy of the
Premises by Lessee, or from the failure of Lessee to keep the Premises in Good
Condition and Repair, as herein provided.  Lessee shall, at Lessee’s sole cost
and expense, purchase and keep in force a standard policy of commercial general
liability insurance and property damage policy covering the Premises and all
related areas insuring the Lessee having a combined single limit for both bodily
injury, death and property damage in an amount not less than five million
dollars ($5,000,000.00) and Lessee’s insurance shall be primary.  The limits of
said insurance shall not, however, limit the liability of Lessee hereunder. 
Lessee shall, at its sole cost and expense, comply with all of the insurance
requirements of all local, municipal, state and federal authorities now in
force, or which may hereafter be in force, pertaining to Lessee’s use and
occupancy of the said Premises.

 

D) Personal Property Insurance: Lessee shall obtain, at Lessee’s sole cost and
expense, a policy of fire and extended coverage insurance including coverage for
direct physical loss special form, and a sprinkler leakage endorsement insuring
the personal property of Lessee.  The proceeds from any personal property damage
policy shall be payable to Lessee.

 

All insurance policies required in 6 C) and 6 D) above shall: (i) provide for a
certificate of insurance evidencing the insurance required herein, being
deposited with Lessor ten (10) days prior to the Commencement Date, and upon
each renewal, such certificates shall be provided 30 days prior to the
expiration date of such coverage, (ii) be in a form reasonably satisfactory to

 

5

--------------------------------------------------------------------------------


 

Lessor and shall provide the coverage required by Lessee in this Lease, (iii) be
carried with companies with a Best Rating of A minimum, (iv) specifically
provide that such policies shall not be subject to cancellation, reduction of
coverage, or other change except after 30 days prior written notice to Lessor,
(v) name Lessor, Lessor’s lender, and any other party with an insurable interest
in the Premises as additional insureds by endorsement to policy, and (vi) shall
be primary.

 

Lessee agrees to pay to Lessor, as additional Rent, on demand, the full cost of
the insurance polices referenced in 6 A) and 6 B) above as evidenced by
insurance billings to Lessor which shall be included in the CAC.  If Lessee does
not occupy the entire Premises, the insurance premiums shall be allocated to the
portion of the Premises occupied by Lessee on a pro-rata square footage basis. 
It is agreed that Lessee’s obligation under this paragraph shall be prorated to
reflect the Commencement Date and the end of the Lease Term.

 

Lessor and Lessee hereby waive any rights each may have against the other
related to any loss or damage caused to Lessor or Lessee as the case may be, or
to the Premises or its contents, and which may arise from any risk covered by
fire and extended coverage insurance and those risks required to be covered
under Lessee’s personal property insurance.  The parties shall provide that
their respective insurance policies insuring the property or the personal
property include a waiver of any right of subrogation which said insurance
company may have against Lessor or Lessee, as the case may be.

 

7.             Abandonment: Lessee shall not vacate or abandon the Premises at
any time during the Lease Term; and if Lessee shall abandon, vacate or surrender
said Premises, or be dispossessed by process of law, or otherwise, any personal
property belonging to Lessee and left on the Premises shall be deemed to be
abandoned, at the option of Lessor.  Notwithstanding the above, the Premises
shall not be considered vacated or abandoned if Lessee maintains the Premises in
Good Condition and Repair, provides security and is not in default.

 

8.             Free From Liens: Lessee shall keep the subject Premises and the
property in which the subject Premises are situated, free from any and all liens
including but not limited to liens arising out of any work performed, materials
furnished, or obligations incurred by Lessee.  However, the Lessor shall allow
Lessee to contest a lien claim, so long as the claim is discharged prior to any
foreclosure proceeding being initiated against the property and provided Lessee
provides Lessor a bond if the lien exceeds $5,000.

 

9.             Compliance With Governmental Regulations: Lessee shall, at its
sole cost and expense, comply with all of the requirements of all local,
municipal, state and federal authorities now in force, or which may hereafter be
in force, pertaining to the Premises, and shall faithfully observe in the use
and occupancy of the Premises all local and municipal ordinances and state and
federal statutes now in force or which may hereafter be in force.

 

10.          Intentionally Omitted.

 

11.          Advertisements And Signs: Lessee shall not place or permit to be
placed, in, upon or about the Premises any unusual or extraordinary signs, or
any signs not approved by the city, local, state, federal or other applicable
governing authority. Lessee shall not place, or permit to be placed upon the
Premises, any signs, advertisements or notices without the written consent of
the Lessor, and such consent shall not be unreasonably withheld.  A sign so
placed on the Premises shall be so placed upon the understanding and agreement
that Lessee will remove same at the end of the Lease Term or earlier termination
of this Lease and repair any damage or injury to the Premises caused thereby,
and if not so removed by Lessee, then Lessor may have the same removed at
Lessee’s expense.  If Lessee builds a monument sign on Freeway 20% of monument
should be available for future teanant.

 

6

--------------------------------------------------------------------------------


 

12.          Utilities: Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities supplied to the Premises.  Any charges for sewer
usage, Silicon Valley Power and telephone site service or related fees shall be
the obligation of Lessee and paid for by Lessee.  If any such services are not
separately metered to Lessee, Lessee shall pay a reasonable proportion of all
charges which are jointly metered, the determination to be made by Lessor acting
reasonably and on any equitable basis.  Lessor and Lessee agree that Lessor
shall not be liable to Lessee for any disruption in any of the utility services
to the Premises.

 

13.          Attorney’s Fees: In case suit should be brought for the possession
of the Premises, for the recovery of any sum due hereunder, because of the
breach of any other covenant herein, or to enforce, protect, or establish any
term, conditions, or covenant of this Lease or the right of either party
hereunder, the losing party shall pay to the Prevailing Party reasonable
attorney’s fees which shall be deemed to have accrued on the commencement of
such action and shall be enforceable whether or not such action is prosecuted to
judgment.  The term “Prevailing Party” shall mean the party that received
substantially the relief requested, whether by settlement, dismissal, summary
judgment, judgment, or otherwise.

 

14.          Default

 

14.1        Lessee Default: The occurrence of any of the following shall
constitute a default and breach of this Lease by Lessee: a) Any failure by
Lessee to pay Rent or to make any other payment due under this Lease ; b) The
abandonment or vacation of the Premises by Lessee except as provided in
Section 7; c) A failure by Lessee to observe and perform any other provision of
this Lease to be observed or performed by Lessee, where such failure continues
for thirty days after written notice thereof by Lessor to Lessee; provided,
however, that if the nature of such default is such that the same cannot be
reasonably cured within such thirty (30) day period, Lessee shall not be deemed
to be in default if Lessee shall, within such period, commence such cure and
thereafter diligently prosecute the same to completion; d) The making by Lessee
of any general assignment for the benefit of creditors; the filing by or against
Lessee of a petition to have Lessee adjudged a bankrupt or of a petition for
reorganization or arrangement under any law relating to bankruptcy; e) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets or Lessee’s interest in this Lease, or the attachment, execution
or other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease.  Notwithstanding the above,
Lessor will waive one 3 day notice per year provided payment is made with 5
business days after written notice from Lessor of late payment.

 

14.2        Surrender Of Lease: In the event of any such default by Lessee, then
in addition to any other remedies available to Lessor at law or in equity,
Lessor shall have the immediate option to terminate this Lease before the end of
the Lease Term and all rights of Lessee hereunder, by giving written notice of
such intention to terminate.  In the event that Lessor terminates this Lease due
to a default of Lessee, then Lessor may recover from Lessee: a) the worth at the
time of award of any unpaid Rent which had been earned at the time of such
termination; plus b) the worth at the time of award of unpaid Rent which would
have been earned after termination until the time of award exceeding the amount
of such rental loss that the Lessee proves could have been reasonably avoided;
plus c) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that the Lessee proves could have been reasonably avoided; plus
d) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform his obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and e) at Lessor’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable
California law.  As used in (a) and (b) above, the “worth at the time of award”
is computed by allowing interest at the rate of Wells Fargo’s prime rate plus
two percent (2%) per annum.  As used in (c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

7

--------------------------------------------------------------------------------


 

14.3        Right of Entry and Removal: In the event of any such default by
Lessee, Lessor shall also have the right, with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Lessee.

 

14.4        Abandonment: In the event of the vacation or abandonment, except as
provided in Section 7, of the Premises by Lessee or in the event that Lessor
shall elect to re-enter as provided in paragraph 14.3 above or shall take
possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law, and Lessor does not elect to terminate this Lease as
provided in Section 14.2 above, then Lessor may from time to time, without
terminating this Lease, either recover all Rent as it becomes due or relet the
Premises or any part thereof for such term or terms and at such rental rates and
upon such other terms and conditions as Lessor, in its sole discretion, may deem
advisable with the right to make alterations and repairs to the Premises.  In
the event that Lessor elects to relet the Premises, then Rent received by Lessor
from such reletting shall be applied; first, to the payment of any indebtedness
other than Rent due hereunder from Lessee to Lessor; second, to the payment of
any cost of such reletting; third, to the payment of the cost of any alterations
and repairs to the Premises; fourth, to the payment of Rent due and unpaid
hereunder; and the residue, if any, shall be held by Lessor and applied to the
payment of future Rent as the same may become due and payable hereunder.  Should
that portion of such Rent received from such reletting during any month, which
is applied by the payment of Rent hereunder according to the application
procedure outlined above, be less than the Rent payable during that month by
Lessee hereunder, then Lessee shall pay such deficiency to Lessor immediately
upon demand therefore by Lessor.  Such deficiency shall be calculated and paid
monthly.  Lessee shall also pay to Lessor, as soon as ascertained, any costs and
expenses incurred by Lessor in such reletting or in making such alterations and
repairs not covered by the rentals received from such reletting.

 

14.5        No Implied Termination: No re-entry or taking possession of the
Premises by Lessor pursuant to Section 14.3 or Section 14.4 of this Lease shall
be construed as an election to terminate this Lease unless a written notice of
such intention is given to Lessee or unless the termination thereof is decreed
by a court of competent jurisdiction.  Notwithstanding any reletting without
termination by Lessor because of any default by Lessee, Lessor may at any time
after such reletting elect to terminate this Lease for any such default.

 

15.          Surrender Of Lease: The voluntary or other surrender of this Lease
by Lessee, or a mutual cancellation thereof, shall not work a merger, and shall,
at the option of Lessor, terminate all or any existing subleases or sub
tenancies, or may, at the option of Lessor, operate as an assignment to him of
any or all such subleases or sub tenancies.

 

16.          Taxes: Lessee shall pay and discharge punctually and when the same
shall become due and payable without penalty, all real estate taxes, personal
property taxes, taxes based on vehicles utilizing parking areas in the Premises,
taxes computed or based on rental income (other than federal, state and
municipal net income taxes), environmental surcharges, privilege taxes, excise
taxes, business and occupation taxes, school fees or surcharges, gross receipts
taxes, sales and/or use taxes, employee taxes, occupational license taxes, water
and sewer taxes, assessments (including, but not limited to, assessments for
public improvements or benefit), assessments for local improvement and
maintenance districts, and all other governmental impositions and charges of
every kind and nature whatsoever, regardless of whether now customary or within
the contemplation of the parties hereto and regardless of whether resulting from
increased rate and/or valuation, or whether extraordinary or ordinary, general
or special, unforeseen or foreseen, or similar or dissimilar to any of the
foregoing (all of the foregoing being hereinafter collectively called “Tax” or
“Taxes”) which, at any time during the Lease Term, shall be applicable or
against the Premises, or shall become due and payable and a lien or charge upon
the Premises under or by virtue of any present or future laws, statutes,
ordinances, regulations, or other requirements of any governmental authority
whatsoever.  The term “Environmental Surcharge” shall include any and all
expenses, taxes, charges or penalties imposed by the Federal Department of
Energy, Federal Environmental Protection Agency, the Federal Clean Air Act, or
any regulations promulgated thereunder, or any other local, state or federal
governmental agency or entity now or hereafter vested with the power to impose
taxes, assessments or other types of surcharges

 

8

--------------------------------------------------------------------------------


 

as a means of controlling or abating environmental pollution or the use of
energy in regard to the use, operation or occupancy of the Premises.  The term
“Tax” shall include, without limitation, all taxes, assessments, levies, fees,
impositions or charges levied, imposed, assessed, measured, or based in any
manner whatsoever (i) in whole or in part on the Rent payable by Lessee under
this Lease, (ii) upon or with respect to the use, possession, occupancy,
leasing, operation or management of the Premises, (iii) upon this transaction or
any document to which Lessee is a party creating or transferring an interest or
an estate in the Premises, (iv) upon Lessee’s business operations conducted at
the Premises, (v) upon, measured by or reasonably attributable to the cost or
value of Lessee’s equipment, furniture, fixtures and other personal property
located on the Premises or the cost or value of any leasehold improvements made
in or to the Premises by or for Lessee, regardless of whether title to such
improvements shall be in Lessor or Lessee, or (vi) in lieu of or equivalent to
any Tax set forth in this Section 16.  In the event any such Taxes are payable
by Lessor and it shall not be lawful for Lessee to reimburse Lessor for such
Taxes, then the Rent payable thereunder shall be increased to net Lessor the
same net rent after imposition of any such Tax upon Lessor as would have been
payable to Lessor prior to the imposition of any such Tax.  It is the intention
of the parties that Lessor shall be free from all such Taxes and all other
governmental impositions and charges of every kind and nature whatsoever. 
However, nothing contained in this Section 16 shall require Lessee to pay any
Federal or State income, franchise, estate, inheritance, succession, transfer or
excess profits tax imposed upon Lessor.  If any general or special assessment is
levied and assessed against the Premises, Lessor agrees to use its best
reasonable efforts to cause the assessment to become a lien on the Premises
securing repayment of a bond sold to finance the improvements to which the
assessment relates which is payable in installments of principal and interest
over the maximum term allowed by law.  It is understood and agreed that Lessee’s
obligation under this paragraph will be prorated to reflect the Commencement
Date and the end of the Lease Term.  It is further understood that if Taxes
cover the Premises and Lessee does not occupy the entire Premises, the Taxes
will be allocated to the portion of the Premises occupied by Lessee based on a
pro-rata square footage or other equitable basis, as determined by Lessor.  Real
estate taxes billed by Lessor to Lessee shall be included in the monthly CAC.

 

Subject to any limitations or restrictions imposed by any deeds of trust or
mortgages now or hereafter covering or affecting the Premises, Lessee shall have
the right to contest or review the amount or validity of any Tax by appropriate
legal proceedings but which is not to be deemed or construed in any way as
relieving, modifying or extending Lessee’s covenant to pay such Tax at the time
and in the manner as provided in this Section 16.  However, as a condition of
Lessee’s right to contest, if such contested Tax is not paid before such contest
and if the legal proceedings shall not operate to prevent or stay the collection
of the Tax so contested, Lessee shall, before instituting any such proceeding,
protect the Premises and the interest of Lessor and of the beneficiary of a deed
of trust or the mortgagee of a mortgage affecting the Premises against any lien
upon the Premises by a surety bond, issued by an insurance company acceptable to
Lessor and in an amount equal to one and one-half (1 1/2) times the amount
contested or, at Lessor’s option, the amount of the contested Tax and the
interest and penalties in connection therewith.  Any contest as to the validity
or amount of any Tax, whether before or after payment, shall be made by Lessee
in Lessee’s own name, or if required by law, in the name of Lessor or both
Lessor and Lessee.  Lessee shall defend, indemnify and hold harmless Lessor from
and against any and all costs or expenses, including attorneys’ fees, in
connection with any such proceedings brought by Lessee, whether in its own name
or not. Lessee shall be entitled to retain any refund of any such contested Tax
and penalties or interest thereon which has been paid by Lessee.  Nothing
contained herein shall be construed as affecting or limiting Lessor’s right to
contest any Tax at Lessor’s expense.

 

17.          Notices: Unless otherwise provided for in this Lease, any and all
written notices or other communication (the “Communication”) to be given in
connection with this Lease shall be given in writing and shall be given by
personal delivery, facsimile transmission or by mailing by registered or
certified mail with postage thereon or recognized overnight courier, fully
prepaid, in a sealed envelope addressed to the intended recipient as follows:

 

(a)

to the Lessor at:

10050 Bandley Drive

 

 

Cupertino, California 95014

 

9

--------------------------------------------------------------------------------


 

 

 

Attention: Carl E. Berg

 

 

Raymond V. Marino

 

 

Fax No: (408) 725-1626

 

 

 

(b)

to the Lessee at:

3301 Olcott Street

 

 

Santa Clara, California 95054

 

 

 

 

 

Attn:  CFO

 

or such other addresses, facsimile number or individual as may be designated by
a Communication given by a party to the other parties as aforesaid.  Any
Communication given by personal delivery shall be conclusively deemed to have
been given and received on a date it is so delivered at such address provided
that such date is a business day, otherwise on the first business day following
its receipt, and if given by registered or certified mail, on the day on which
delivery is made or refused or if given by recognized overnight courier, on the
first business day following deposit with such overnight courier and if given by
facsimile transmission, on the day on which it was transmitted provided such day
is a business day, failing which, on the next business day thereafter.

 

18.          Entry By Lessor: Lessee shall permit Lessor and its agents to enter
into and upon said Premises on reasonable notice at all reasonable times using
the minimum amount of interference and inconvenience to Lessee and Lessee’s
business, subject to any security regulations of Lessee, for the purpose of
inspecting the same or for the purpose of maintaining the building in which said
Premises are situated, or for the purpose of making repairs, alterations or
additions to any other portion of said building, including the erection and
maintenance of such scaffolding, canopies, fences and props as may be required,
without any rebate of Rent and without any liability to Lessee for any loss of
occupation or quiet enjoyment of the Premises; and shall permit Lessor and his
agents, at any time within ninety (90) days prior to the end of the Lease Term,
to place upon said Premises any usual or ordinary “For Sale” or “For Lease”
signs and exhibit the Premises to prospective tenants at reasonable hours.

 

19.          Destruction Of Premises: In the event of a partial destruction of
the said Premises during the Lease Term from any cause which is covered by
Lessor’s property insurance, Lessor shall forthwith repair the same, provided
such repairs can be made within one hundred eighty (180) days after receipt of
building permit under the laws and regulations of State, Federal, County, or
Municipal authorities, but such partial destruction shall in no way annul or
void this Lease, except that Lessee shall be entitled to a proportionate
reduction of Rent while such repairs are being made to the extent of payments
received by Lessor under its Loss of Rents Insurance coverage.  Notwithstanding
the above, if Lessor in good faith notifies Lessee in writing that repairs
cannot be completed in 180 days after receipt of required permits, Lessee may
cancel the Lease by written notice within 14 business days after Lessor’s notice
which shall include any estimated cost not covered by insurance.  With respect
to any partial destruction which Lessor is obligated to repair or may elect to
repair under the terms of this paragraph, the provisions of Section 1932,
Subdivision 2, and of Section 1933, Subdivision 4, of the Civil Code of the
State of California are waived by Lessee.  A total destruction of the building
in which the subject Premises are situated shall terminate this Lease. 
Notwithstanding the above, Lessor is only obligated to repair or rebuild to the
extent of available insurance proceeds including any deductible amount paid by
Lessee.  Should Lessor determine that insufficient or no insurance proceeds are
available for repair or reconstruction of Premises, Lessor, at its sole option,
may terminate the Lease.  Lessee shall have the option of continuing this Lease
by agreeing to pay all repair costs to the subject Premises not covered by
insurance Lessor is required to cover under Lease.

 

20.          Assignment And Subletting: Lessee shall not assign this Lease, or
any interest therein, and shall not sublet the said Premises or any part
thereof, or any right or privilege appurtenant thereto, or cause any other
person or entity, to occupy or use the Premises, or any portion thereof, without
the advance written consent of Lessor.  Notwithstanding the above, Lessee may,
without the consent of Lessor, assign this Lease or sublet all or any part of
the Premises to a bona fide subsidiary, parent or affiliate of Lessee or its
parent or subsidiary, an entity in which or with which Lessee merges or an
entity which acquires all or

 

10

--------------------------------------------------------------------------------

 


 

substantially all of the assets or stock of Lessee (“Excepted Party”).  Any such
assignment or subletting requiring Lessor’s consent made without Lessor’s
consent shall be void, and shall, at the option of the Lessor, terminate this
Lease.  This Lease shall not, nor shall any interest therein, be assignable, as
to the interest of Lessee, by operation of law, without the written consent of
Lessor.  Notwithstanding Lessor’s obligation to provide reasonable approval,
Lessor reserves the right to withhold its consent for any proposed sublessee or
assignee of Lessee if the proposed sublessee or assignee is a user or generator
of Hazardous and does not meet the reasonable financial requirements of Lessor
If Lessee desires to assign its rights under this Lease or to sublet all or any
part of the Premises to a party other than an Excepted Party, Lessee shall first
notify Lessor of the proposed terms and conditions of such assignment or
subletting.  Lessee and Lessor shall split equally (50/50) the Bonus Rent, as
hereafter defined, actually received by the Lessee in connection with any
subletting or assignment to a party other than an Excepted Party.  As used
herein “Bonus Rent” shall mean the consideration received by the Lessee for the
subleasing of the sublet premises or the assignment of this Lease, less the
amounts that remain payable by the Lessee under this Lease with respect to the
affected portions of the Premises, less reasonable leasing broker and attorney
costs associated with the transaction, and less the cost that Lessee is required
to incur to perform its obligations under such sublease or assignment, and
including without limitation, any improvement costs and any other tenant
inducements.  Whether or not Lessor’s consent to a sublease or assignment is
required, in the event of any sublease or assignment, Lessee shall be and shall
remain primarily liable for the performance of all conditions, covenants, and
obligations of Lessee hereunder and, in the event of a default by an assignee or
sublessee, Lessor may proceed directly against the original Lessee hereunder
and/or any other predecessor of such assignee or sublessee without the necessity
of exhausting remedies against said assignee or sublessee. Notwithstanding the
foregoing, Lessee may assign this Lease to an Excepted Party, provided there is
no substantial reduction in the net worth of the resulting entity unless Lessee
agrees to increase the Security Deposit to an amount equal to six (6) months
rent.  If Lessee merges or sells substantially all of its assets and the net
worth of the resulting entity is substantially less than that of Lessee, such
sale shall be a default under this Lease unless approved by Lessor.

 

21.          Condemnation: If any part of the Premises shall be taken for any
public or quasi-public use, under any statute or by right of eminent domain or
private purchase in lieu thereof, and a part thereof remains which is
susceptible of occupation hereunder, this Lease shall as to the part so taken,
terminate as of the date title vests in the condemnor or purchaser, and the Rent
payable hereunder shall be adjusted so that the Lessee shall be required to pay
for the remainder of the Lease Term only that portion of Rent as the value of
the part remaining.  The rental adjustment resulting will be computed at the
same Rental rate for the remaining part not taken; however, Lessor shall have
the option to terminate this Lease as of the date when title to the part so
taken vests in the condemnor or purchaser.  If all of the Premises, or such part
thereof be taken so that there does not remain a portion susceptible for
occupation hereunder, this Lease shall thereupon terminate.  If a part or all of
the Premises be taken, all compensation awarded upon such taking shall be
payable to the Lessor.  Lessee may file a separate claim and be entitled to any
award granted to Lessee.

 

22.          Effects Of Conveyance: The term “Lessor” as used in this Lease,
means only the owner for the time being of the land and building constituting
the Premises, so that, in the event of any sale of said land or building, or in
the event of a Lease of said building, Lessor shall be and hereby is entirely
freed and relieved of all covenants and obligations of Lessor hereunder, and it
shall be deemed and construed, without further agreement between the parties and
the purchaser of any such sale, or the Lessor of the building, that the
purchaser or lessor of the building has assumed and agreed to carry out any and
all covenants and obligations of the Lessor hereunder.  If any security is given
by Lessee to secure the faithful performance of all or any of the covenants of
this Lease on the part of Lessee, Lessor may transfer and deliver the security,
as such, to the purchaser at any such sale of the building, and thereupon the
Lessor shall be discharged from any further liability.

 

23.          Subordination: This Lease, in the event Lessor notifies Lessee in
writing, shall be subordinate to any ground lease, deed of trust, or other
hypothecation for security now or hereafter placed upon the real property at
which the Premises are a part and to any and all advances made on the security
thereof and to renewals, modifications, replacements and extensions thereof.

 

11

--------------------------------------------------------------------------------


 

Lessee agrees to promptly execute any documents which may be required to
effectuate such subordination. Notwithstanding such subordination, if Lessee is
not in default and so long as Lessee shall pay the Rent and observe and perform
all of the provisions and covenants required under this Lease, Lessee’s right to
quiet possession of the Premises shall not be disturbed or effected by any
subordination.  Lessor will upon signing of Lease, will use good faith and best
efforts to obtain a commercial reasonably SNDA acceptable to both parties.

 

24.          Waiver: The waiver by Lessor or Lessee of any breach of any term,
covenant or condition, herein contained shall not be construed to be a waiver of
such term, covenant or condition or any subsequent breach of the same or any
other term, covenant or condition therein contained.  The subsequent acceptance
of Rent hereunder by Lessor shall not be deemed to be a waiver of Lessee’s
breach of any term, covenant, or condition of the Lease.

 

25.          Holding Over: Any holding over after the end of the Lease Term
requires Lessor’s written approval prior to the end of the Lease Term, which,
notwithstanding any other provisions of this Lease, Lessor may withhold.  Such
holding over shall be construed to be a tenancy at sufferance from month to
month.  Lessee shall pay to Lessor monthly base rent equal to one and one-half
(1.5) times the monthly base rent installment due in the last month of the Lease
Term and all other additional rent and all other terms and conditions of the
Lease shall apply, so far as applicable.  Holding over by Lessee without written
approval of Lessor shall subject Lessee to the liabilities and obligations
provided for in this Lease and by law, including, but not limited to those in
Section 2.1 of this Lease.  Lessee shall indemnify and hold Lessor harmless
against any loss or liability resulting from any delay caused by Lessee in
surrendering the Premises, including without limitation, any claims made or
penalties incurred by any succeeding lessee or by Lessor.  No holding over shall
be deemed or construed to exercise any option to extend or renew this Lease in
lieu of full and timely exercise of any such option as required hereunder.

 

26.          Lessor’s Liability: If Lessee should recover a money judgment
against Lessor arising in connection with this Lease, the judgment shall be
satisfied only out of the Lessor’s interest in the Premises and neither Lessor
or any of its partners shall be liable personally for any deficiency.

 

27.          Estoppel Certificates: Lessee shall at any time during the Lease
Term, upon not less than ten (10) days prior written notice from Lessor, execute
and deliver to Lessor a statement in writing certifying that, this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification) and the dates to which the Rent and other charges have been
paid in advance, if any, and acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults on the part of Lessor hereunder or specifying
such defaults if they are claimed.  Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of the Premises. 
Lessee’s failure to deliver such a statement within such time shall be
conclusive upon the Lessee that (a) this Lease is in full force and effect,
without modification except as may be represented by Lessor; (b) there are no
uncured defaults in Lessor’s performance.

 

28.          Time: Time is of the essence of the Lease.

 

29.          Captions: The headings on titles to the paragraphs of this Lease
are not a part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof.  This instrument contains all of the
agreements and conditions made between the parties hereto and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties hereto or their respective successors in interest.

 

30.          Party Names: Landlord and Tenant may be used in various places in
this Lease as a substitute for Lessor and Lessee respectively.

 

12

--------------------------------------------------------------------------------


 

31.          Earthquake Insurance: At the request of Lessee, Lessor agrees to
waive the requirement for earthquake insurance during the Lease Term.

 

32.          Habitual Default: Notwithstanding anything to the contrary
contained in Section 14 herein, Lessor and Lessee agree that if Lessee shall
have defaulted in the payment of Rent for two or more times during any twelve
month period during the Lease Term, then such conduct shall, at the option of
the Lessor, represent a separate event of default which cannot be cured by
Lessee.  Lessee acknowledges that the purpose of this provision is to prevent
repetitive defaults by the Lessee under the Lease, which constitute a hardship
to the Lessor and deprive the Lessor of the timely performance by the Lessee
hereunder.

 

33.          Hazardous Materials

 

33.1        Definitions: As used in this Lease, the following terms shall have
the following meaning:

 

a. The term “Hazardous Materials” shall mean (i) polychlorinated biphenyls;
(ii) radioactive materials and (iii) any chemical, material or substance now or
hereafter defined as or included in the definitions of “hazardous substance”
“hazardous water”, “hazardous material”, “extremely hazardous waste”,
“restricted hazardous waste” under Section 25115, 25117 or 15122.7, or listed
pursuant to Section 25140 of the California Health and Safety Code, Division 20,
Chapter 6.5 (Hazardous Waste Control Law), (iv) defined as “hazardous substance”
under Section 25316 of the California Health and Safety Code, Division 20,
Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substances Account Act),
(v) defined as “hazardous material”, “hazardous substance”, or “hazardous waste”
under Section 25501 of the California Health and Safety Code, Division 20,
Chapter 6.95 (Hazardous Materials Release, Response, Plans and Inventory),
(vi) defined as a “hazardous substance” under Section 25181 of the California
Health and Safety Code, Division 20l, Chapter 6.7 (Underground Storage of
Hazardous Substances), (vii) petroleum, (viii) asbestos, (ix) listed under
Article 9 or defined as “hazardous” or “extremely hazardous” pursuant to
Article II of Title 22 of the California Administrative Code, Division 4,
Chapter 20, (x) defined as “hazardous substance” pursuant to Section 311 of the
Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq. or listed pursuant
to Section 1004 of the Federal Water Pollution Control Act (33 U.S.C. 1317),
(xi) defined as a “hazardous waste”, pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq., (xii) defined as
“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Responsibility Compensations, and Liability Act, 42 U.S.C. 9601 et seq., or
(xiii) regulated under the Toxic Substances Control Act, 156 U.S.C. 2601 et seq.

 

b. The term “Hazardous Materials Laws” shall mean any local, state and federal
laws, rules, regulations, or ordinances relating to the use, generation,
transportation, analysis, manufacture, installation, release, discharge, storage
or disposal of Hazardous Material.

 

c. The term “Lessor’s Agents” shall mean Lessor’s agents, representatives,
employees, contractors, subcontractors, directors, officers and partners.

 

d. The term “Lessee’s Agents” shall mean Lessee’s agents, representatives,
employees, contractors, subcontractors, directors, officers, partners, invitees
or any other person related in any way to Lessee in or about the Premises.

 

33.2        Lessee’s Right to Investigate: Lessee shall be entitled to cause
such inspection, soils and ground water tests, and other evaluations to be made
of the Premises as Lessee deems necessary regarding (i) the presence and use of
Hazardous Materials in or about the Premises, and (ii) the potential for
exposure to Lessee’s employees and other persons to any Hazardous Materials used
and stored by previous occupants in or about the Premises.  Lessee shall provide
Lessor with copies of all inspections, tests and evaluations.  Lessee shall
indemnify, defend and hold Lessor harmless from any cost, claim or expense
arising from such entry by Lessee or from the performance of any such
investigation by such Lessee.

 

13

--------------------------------------------------------------------------------


 

33.3        Lessor’s Representations: Lessor hereby represents and warrants to
the best of Lessor’s knowledge that the Premises are, as of the date of this
Lease, in compliance with all Hazardous Material Laws.

 

33.4        Lessee’s Obligation to Indemnify: Lessee, at its sole cost and
expense, shall indemnify, defend, protect and hold Lessor and Lessor’s Agents
harmless from and against any and all cost or expenses, including those
described under subparagraphs i, ii and iii herein below set forth, arising from
or caused in whole or in part, directly or indirectly by:

 

a. Lessee’s or Lessee’s Agents’ use, analysis, storage, transportation,
disposal, release, threatened release, discharge or generation of Hazardous
Material to, in, on, under, about or from the Premises; or

 

b. Lessee’s or Lessee’s Agents failure to comply with Hazardous Material laws;
or

 

c. Any release of Hazardous Material to, in, on, under, about, from or onto the
Premises caused by or occurring as a result of acts or omissions of Lessee or
Lessee’s Agents or occurring during the Lease Term, except ground water
contamination from other parcels where the source is from off the Premises not
arising from or caused by Lessee or Lessee’s Agents.

 

The cost and expenses indemnified against include, but are not limited to the
following:

 

i. Any and all claims, actions, suits, proceedings, losses, damages,
liabilities, deficiencies, forfeitures, penalties, fines, punitive damages, cost
or expenses;

 

ii. Any claim, action, suit or proceeding for personal injury (including
sickness, disease, or death), tangible or intangible property damage,
compensation for lost wages, business income, profits or other economic loss,
damage to the natural resources of the environment, nuisance, pollution,
contamination, leaks, spills, release or other adverse effects on the
environment;

 

iii. The cost of any repair, clean-up, treatment or detoxification of the
Premises necessary to bring the Premises into compliance with all Hazardous
Material Laws, including the preparation and implementation of any closure,
disposal, remedial action, or other actions with regard to the Premises, and
expenses (including, without limitation, reasonable attorney’s fees and
consultants fees, investigation and laboratory fees, court cost and litigation
expenses).

 

33.5        Lessee’s Obligation to Remediate Contamination: Lessee shall, at its
sole cost and expense, promptly take any and all action necessary to remediate
contamination of the Premises by Hazardous Materials during the Lease Term as a
result of acts or omissions of Lessee or Lessee’s Agents :.

 

33.6        Obligation to Notify: Lessor and Lessee shall each give written
notice to the other as soon as reasonably practical of (i) any communication
received from any governmental authority concerning Hazardous Material which
related to the Premises and (ii) any contamination of the Premises by Hazardous
Materials which constitutes a violation of any Hazardous Material Laws.

 

33.7        Survival: The obligations of Lessee under this Section 33 shall
survive the Lease Term or earlier termination of this Lease.

 

33.8        Certification and Closure: On or before the end of the Lease Term or
earlier termination of this Lease, Lessee shall deliver to Lessor a
certification executed by Lessee stating that, to the best of Lessee’s
knowledge, there exists no violation of Hazardous Material Laws resulting from
Lessee’s obligation in Paragraph 33.  If pursuant to local ordinance, state or
federal law, Lessee is required, at the expiration of the Lease Term, to submit
a closure plan for the Premises to a local, state or federal agency, then Lessee
shall comply at its sole cost and expense with the requirements of the closure
plan and furnish to Lessor a copy of such plan.

 

14

--------------------------------------------------------------------------------


 

33.9        Prior Hazardous Materials: Lessee shall have no obligation to clean
up or to hold Lessor harmless with respect to any Hazardous Material or wastes
discovered on the Premises, except as a result of Environmental Surcharges,
which were not introduced into, in, on, about, from or under the Premises during
the Lease Term by Lessee or Lessee’s Agents or ground water contamination from
other parcels where the source is from off the Premises not arising from or
caused by Lessee or Lessee’s Agents.

 

34.          Brokers: Lessor and Lessee represent that they have not utilized or
contacted a real estate broker or finder with respect to this Lease and Lessee
agrees to indemnify and hold Lessor harmless against any claim, cost, liability
or cause of action asserted by any broker or finder claiming through Lessee. 
Lessor represents and warrants that it has not utilized or contacted a real
estate broker or finder with respect to this Lease and Lessor agrees to
indemnify and hold Lessee harmless against any claim, cost, liability or cause
of action asserted by any broker or finder claiming through Lessor.

 

35.          Option to Extend

 

A. Option: Lessor hereby grants to Lessee two (2) options to extend the Lease
Term at 95% of the fair market monthly Rent, with the extended term of each
option to be for a period of five (5) years, on the following terms and
conditions:

 

(i) Lessee shall give Lessor written notice of its exercise of its option to
extend no earlier than twelve (12) , nor later than six (6) calendar months
before the Lease Term would end but for said exercise.  If Lessee and Lessor
have not agreed to rental terms in writing, Lessee may withdraw its notice of
exercise of an extension option prior to six (6) months before the Lease Term
would end but for said exercise.  Lessor shall provide Lessee with Lessor’s
proposed base monthly rent for the option period within twenty (20) days of
Lessee’s written request.  However, once Lessee delivers a notice of exercise of
an option to extend the Lease Term it may not be withdrawn except as provided
for herein and subject to the provisions of this Section 35, such notice shall
operate to extend the Lease Term.  Upon any extension of the Lease Term pursuant
to this Section 35, the term “Lease Term” as used in this Lease shall thereafter
include the then extended term.  Time is of the essence.

 

(ii) Lessee may not extend the Lease Term pursuant to any option granted by this
Section 35 if Lessee is in default beyond applicable notice and related cure
periods as of the date of the exercise of its option.  If Lessee has committed a
default by Lessee as defined in Section 14 or 32 that has not been cured or
waived by Lessor in writing by the date that any extended term is to commence,
then Lessor may elect not to allow the Lease Term to be extended,
notwithstanding any notice given by Lessee of an exercise of this option to
extend.

 

(iii) All terms and conditions of this Lease shall apply during the extended
term, except that the base rent and rental increases for each extended term
shall be determined as provided in Section 35 (B) below

 

(iv) The option rights of Mosys, Inc. granted under this Section 35 are granted
for Mosys, Inc.’s personal benefit and may not be assigned or transferred by
Mosys, Inc. or exercised if Mosys, Inc. is not occupying the Premises at the
time of exercise.  Excepted Parties may have the benefit of the option rights.

 

B. Extended Term Rent - Option Period: The monthly Rent for the Premises during
the extended term shall equal 95% of the fair market monthly Rent for the
Premises as of the exercise date of the extended term. Promptly upon Lessee’s
exercise of the option to extend, Lessee and Lessor shall meet and attempt to
agree on the fair market monthly Rent for the Premises as of the commencement
date of the extended term.  In the event the parties fail to agree upon the
amount of the monthly Rent for the extended term prior to commencement thereof,
the monthly Rent for the extended term shall be determined by appraisal in the

 

15

--------------------------------------------------------------------------------


 

manner hereafter set forth.  Annual base rent increases during the extended term
shall be three and one-half percent (3.5%) per year.  In the event it becomes
necessary under this paragraph to determine the fair market monthly Rent of the
Premises by appraisal, Lessor and Lessee each shall appoint a real estate
appraiser within five days after Lessor or Lessee notifies the other party that
the proposed rental rate for the extended term is unacceptable, who shall be a
member of the American Institute of Real Estate Appraiser (“AIREA”) and such
appraisers shall each determine the fair market monthly Rent for the Premises
taking into account the value of the Premises and the amenities provided by the
outside areas, the common areas, and the building, and prevailing comparable
Rentals in the area.  Such appraisers shall, within twenty (20) business days
after their appointment, complete their appraisals and submit their appraisal
reports to Lessor and Lessee.  If the fair market monthly Rent of the Premises
established in the two (2) appraisals varies by five percent (5%) or less of the
higher Rent, the average of the two shall be controlling.  If said fair market
monthly Rent varies by more than five percent (5%) of the higher Rental, said
appraisers, within ten (10) days after submission of the last appraisal, shall
appoint a third appraiser who shall be a member of the AIREA and who shall also
be experienced in the appraisal of Rent values and adjustment practices for
commercial properties in the vicinity of the Premises.  Such third appraiser
shall, within twenty (20) business days after his appointment, determine by
appraisal the fair market monthly Rent of the Premises taking into account the
same factors referred to above, and submit his appraisal report to Lessor and
Lessee.  The fair market monthly Rent determined by the third appraiser for the
Premises shall be controlling, unless it is less than that set forth in the
lower appraisal previously obtained, in which case the value set forth in said
lower appraisal shall be controlling, or unless it is greater than that set
forth in the higher appraisal previously obtained in which case the Rent set for
in said higher appraisal shall be controlling.  If either Lessor or Lessee fails
to appoint an appraiser, or if an appraiser appointed by either of them fails,
after his appointment to submit his appraisal within the required period in
accordance with the foregoing, the appraisal submitted by the appraiser properly
appointed and timely submitting his appraisal shall be controlling.  If the two
appraisers appointed by Lessor and Lessee are unable to agree upon a third
appraiser within the required period in accordance with the foregoing,
application shall be made within twenty (20) days thereafter by either Lessor or
Lessee to AIREA, which shall appoint a member of said institute willing to serve
as appraiser.  The cost of all appraisals under this subparagraph shall be borne
equally be Lessor and Lessee.

 

36.          Approvals: Whenever in this Lease the Lessor’s or Lessee’s consent
is required, such consent shall not be unreasonably or arbitrarily withheld or
delayed.  In the event that the Lessor or Lessee does not respond to a request
for any consents which may be required of it in this Lease within ten business
days of the request of such consent in writing by the Lessee or Lessor, such
consent shall be deemed to have been given by the Lessor or Lessee.

 

37.          Authority: Each party executing this Lease represents and warrants
that he or she is duly authorized to execute and deliver the Lease.  If executed
on behalf of a corporation, that the Lease is executed in accordance with the
by-laws of said corporation (or a partnership that the Lease is executed in
accordance with the partnership agreement of such partnership), that no other
party’s approval or consent to such execution and delivery is required, and that
the Lease is binding upon said individual, corporation (or partnership) as the
case may be in accordance with its terms.

 

38.          Indemnification of Lessor: Except to the extent caused by the sole
negligence or willful misconduct of Lessor or Lessor’s Agents, Lessee shall
defend, indemnify and hold Lessor harmless from and against any and all
obligations, losses, costs, expenses, claims, demands, attorney’s fees,
investigation costs or liabilities on account of, or arising out of the use,
condition or occupancy of the Premises or any act or omission to act of Lessee
or Lessee’s Agents or any occurrence in, upon, about or at the Premises
resulting for act or omissions of Lessee or Lessee’s Agents, including, without
limitation, any of the foregoing provisions arising out of the use, generation,
manufacture, installation, release, discharge, storage, or disposal of Hazardous
Materials by Lessee or Lessee’s Agents.  It is understood that Lessee is and
shall be in control and possession of the Premises and that Lessor shall in no
event be responsible or liable for any injury or damage or injury to any person
whatsoever, happening on, in, about, or in connection with the Premises, or for
any injury or damage to the Premises or any part thereof.  This Lease is entered
into on the express condition that Lessor shall not be liable for, or suffer
loss by reason of injury to person or property,

 

16

--------------------------------------------------------------------------------


 

from whatever cause, which in any way may be connected with the use, condition
or occupancy of the Premises or personal property located herein. The provisions
of this Lease permitting Lessor to enter and inspect the Premises are for the
purpose of enabling Lessor to become informed as to whether Lessee is complying
with the terms of this Lease and Lessor shall be under no duty to enter, inspect
or to perform any of Lessee’s covenants set forth in this Lease.  Lessee shall
further indemnify, defend and hold harmless Lessor from and against any and all
claims arising from any breach or default in the performance of any obligation
to Lessee’s part to be performed under the terms of this Lease.  The provisions
of Section 38 shall survive the Lease Term or earlier termination of this Lease
with respect to any third party claims, damage, injury or death occurring during
the Lease Term.

 

39.          Right of First Refusal: Lessee shall have the Right of First
Refusal to expand into the balance of the building (the “ROFR Space”), on the
following terms and conditions:

 

(i)  Prior to Lessor accepting any offer to lease the ROFR Space, or prior to
Lessor making any offer to lease the ROFR Space at any time during the Lease
Term or any extension thereof, Lessor shall give Lessee written notice of such
offer and Lessee shall have the opportunity to lease the ROFR Space on the terms
and conditions set forth in such offer .  Lessee shall have the option, which
may be exercised by written notice to Lessor at any time within ten
(10) business days from the receipt of the Lessor’s notice, to agree to lease
the ROFR Space on the terms and conditions specified in the notice to Lessee. 
If Lessee fails to exercise its option within the ten (10) business day period,
Lessor shall automatically have the right to lease the ROFR Space to such other
tenant on the terms as specified in the notice, provided that Lessor executes a
written lease with such tenant within six (6) months after the date of Lessor’s
written notice to Lessee of the offer to lease.

 

(ii)  Lessee may not expand the Premises pursuant to any right of first refusal
granted by this Section 39 if Lessee is in Default as of the date of the
exercise of its option.  If Lessee has committed a Default by Lessee as defined
in Section 14 or 32 that has not been cured or waived by Lessor in writing by
the date that any expansion is to commence, then Lessor may elect not to allow
the Premises to be expanded, notwithstanding any notice given by either Lessor
or Lessee of an exercise of this right of first refusal for the ROFR Space.

 

(iii) Lessee may not expand the Premises pursuant to any right of first refusal
granted by this Section 39 if Lessee has delivered the Lease Termination Notice
to Lessor as described in Section 1.5, and this Section 39 will be null and void
and have no further force or effect.

 

(iv) All terms and conditions of this Lease shall apply to the ROFR Space,
except that the base rent, base rent increases, term, term extensions,
termination options, any tenant improvement allowance or any additional tenant
improvement allowance for the ROFR Space shall be in accordance with the Right
of First Refusal notice from Lessor.

 

(v) The rights of Mosys, Inc. granted under this Section 39 are granted for
Mosys, Inc.’s personal benefit and may not be assigned or transferred by
Mosys, Inc. or exercised if Mosys, Inc. is not occupying the Premises at the
time of exercise.  Excepted Parties may have the benefit of this Right of First
Refusal.

 

40.          Successors And Assigns: The covenants and conditions herein
contained shall, subject to the provisions as to assignment, apply to and bind
the heirs, successors, executors, administrators and assigns of all of the
parties hereto; and all of the parties hereto shall be jointly and severally
liable hereunder.

 

41.          Miscellaneous Provisions: All rights and remedies hereunder are
cumulative and not alternative to the extent permitted by law and are in
addition to all other rights or remedies in law and in equity.

 

17

--------------------------------------------------------------------------------


 

42.          Choice of Law:  This lease shall be construed and enforced in
accordance with the substantive laws of the State of California.  The language
of all parts of this lease shall in all cases be construed as a whole according
to its fair meaning and not strictly for or against either Lessor or Lessee.

 

43.          Early Termination:  Early Termination of the Lease will be allowed
subject to the terms herein; (i) No earlier than 24 months from Commencement
Date, (ii) Minimum of ninety (90) days advance written notice from Lessee to
Lessor and (iii)  Lessee has signed a new lease and is moving into a facility
owned by Lessor or one of its affiliated entities that is at least 20% larger
than current premises for rent of at least 95% of the then fair market monthly
Rent.  Lessee may also cancel the Lease at the end of the 60th or 90th month of
Lease, subject to Lessee having provided a minimum of 9 months advance notice,
if Lessor does not have a property available that meets the reasonable
requirements of Lessee or Lessee has sold all or substantially all the assets of
the Lessee to an independent buyer, provided the Lessee pays Lessor any amount
equal to the unamortized outstanding unamortized balance of the Lessee
Improvements.  Landlord estimates that, as of the end of the 60th month of the
Lease Term, the unamortized outstanding balance shall be $874,238.00 and at then
end of the 90th month the unamortized outstanding balance shall be $460,882. The
unamortized portion of the Lessee Improvements was determined using an interest
rate of Seven percent (7%).

 

INTENTIONALLY BLANK

 

44.          Entire Agreement:  This Lease is the entire agreement between the
parties, and there are no agreements or representations between the parties
except as expressed herein.  Except as otherwise provided for herein, no
subsequent change or addition to this Lease shall be binding unless in writing
and signed by the parties hereto.

 

In Witness Whereof, Lessor and Lessee have executed this Lease, the day and year
first above written.

 

18

--------------------------------------------------------------------------------


 

Lessor
Mission West Properties, L.P. I
By: Mission West Properties, Inc., its general partner

 

Lessee
MoSys, Inc.

 

 

 

 

By:

/s/ Carl E. Berg

 

By:

/s/ James Sullivan

Signature of authorized representative

 

Signature of authorized representative

 

 

 

Carl E. Berg

 

James Sullivan

Printed name

 

Printed name

 

 

 

 

 

 

Title CEO

 

Title CFO

 

 

 

Date July 19, 2010

 

Date July 20, 2010

 

Exhibit A and A.1

 

Site plan and floor plan to be attached.

 

19

--------------------------------------------------------------------------------

 